Citation Nr: 0122167	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-18 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
July 1996 rating decision which assigned an effective date 
for the award of a 100 percent rating for post-traumatic 
stress disorder (PTSD) as of December 24, 1992.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
January 1955.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  Service connection for PTSD was granted and a 100 rating 
percent was assigned effective December 24, 1992 by an RO in 
July 1996.

2.  That decision of the RO was supported by the evidence 
then of record.


CONCLUSION OF LAW

The decision of the RO in July 1996 which granted service 
connection for PTSD and assigned a 100 percent rating 
effective December 24, 1992 did not involve clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records do not reveal any evidence of a 
psychiatric disorder.  On the separation examination in 
January 1955 it was reported that psychiatric evaluation was 
normal and it was specifically reported that there was no 
disqualifying mental disease.

The veteran was hospitalized at a VA facility in February and 
March 1969 for treatment of psychiatric symptoms.  The 
diagnosis was anxiety reaction with depressive features in a 
passive-aggressive personality.  On VA examination in April 
1969 the diagnosis was inadequate personality with secondary 
anxiety reaction manifested by tension, acting out and 
attempting to control his environment with his impulsive 
behavior.

In a rating action in May 1969 the RO denied service 
connection for anxiety reaction with inadequate personality.  
The veteran appealed that determination and in a decision 
dated in October 1970 the Board held that an anxiety reaction 
was not incurred in or aggravated by service and that a 
personality disorder was not a disability for which 
compensation benefits could be paid.

A report from a private physician reveals that the veteran 
was seen in August 1973 when his diagnosis was anxiety 
neurosis, chronic, severe.

In August 1979 the veteran attempted to reopen his claim for 
service connection for a psychiatric disorder.  He submitted 
a report from a private physician which was received by the 
VA in September 1979.  The diagnosis was anxiety neurosis 
with depression.  In a rating action in September 1979 the RO 
found that that evidence was not new and material and the 
veteran's claim was not reopened.  He again attempted to 
reopen his claim for service connection for a psychiatric 
disorder in November 1988.  He requested an additional 
attempt to obtain service medical records.  The attempt was 
unsuccessful and his claim was again denied.  

On December 24, 1992 correspondence was received from the 
veteran's representative in which they again attempted to 
reopen his claim for service connection for a psychiatric 
disorder.  Additional medical evidence was received.  
Included in that additional evidence was a report from a 
psychiatrist dated in March 1993 which contained the earliest 
indication that the veteran might have PTSD.  VA examination 
including an extensive psychological evaluation in January 
1996 resulted in a diagnosis of PTSD.  In a rating action in 
July 1996 service connection for PTSD was granted and a 100 
percent rating was assigned effective December 24, 1992.

In November 1996 the veteran filed a VA Form 1-9, Appeal to 
Board of Veterans Appeals, in which he claimed entitlement to 
an earlier effective date for the award of compensation 
benefits for PTSD.  He asserted that he was discharged from 
service because of a psychiatric disorder and that he filed a 
claim for service connection in February 1969.  He stated 
that he did not receive notification of the decision on that 
claim.  The RO accepted that correspondence as a notice of 
disagreement with the effective date of the grant of 
compensation benefits for PTSD and in December 1996 issued a 
statement of the case.  A timely substantive appeal was not 
received following the issuance of the statement of the case.

In July 1999 correspondence was received from the veteran's 
representative in which he claimed that the VA Form 1-9 
submitted in November 1996 constituted an appeal of the July 
1996 rating action without benefit of a statement of the 
case.  In May 2000, the RO determined that the July 1996 
rating action had become final and that there was no clear 
and unmistakable error (CUE) in the failure of the RO to 
grant compensation benefits for PTSD prior to December 24, 
1992.

Appellate review is initiated by a notice of disagreement and 
completed by a Substantive Appeal after a statement of the 
case is furnished.  Except in the case of simultaneously 
contested claims, a notice of disagreement must be filed 
within one year from the date that notice of a decision is 
mailed to a claimant.  A Substantive Appeal must be filed 
within 60 days from the date that the RO mailed the statement 
of the case or within the remainder of the one year period 
from the date of notification of the decision being appealed, 
whichever period ends later.  An extension of the time period 
for filing a Substantive Appeal may be granted for good 
cause.  A request for such an extension must be in writing 
and must be made prior to expiration of the time limit for 
filing the Substantive Appeal.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(2000).  The veteran has asserted that he filed an appeal of 
the effective date of award assigned by the RO for payment of 
compensation benefits for PTSD by submitting a VA Form 1-9 in 
November 1996 and that no further action by him was needed 
after the statement of the case was issued.  In this regard, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") responded to a similar 
assertion writing:  "We do not agree that it would have been 
reasonable for the veteran to have believed that, merely 
because he had filed a claim on an appeal form, he did not 
have to file a Substantive Appeal in order to perfect his 
appeal of the denial of that claim after VA had adjudicated 
it."  Fenderson v. West, 12 Vet.App. 119, 130 (1999).  
Accordingly, the Board finds that the July 1996 rating action 
was not timely appealed and became final.

A final decision can be revised only upon a showing that it 
was clearly and unmistakably erroneous or upon presentation 
of new and material evidence.  38 U.S.C.A. §§ 5108, 5109A 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.105, 3.156(a) 
(2000); Manio v. Derwinski, 1 Vet.App. 140 (1991).

The Board notes that under 38 C.F.R. §§ 3.104(a) and 
3.105(a), taken together, a rating action is final and 
binding in the absence of CUE.  A decision that constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 5109A; 38 
C.F.R. § 3.105(a).  VA regulations provide that "previous 
determinations which are final and binding...will be accepted 
as correct in the absence of clear and unmistakable error."  
38 C.F.R. § 3.105(a).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.

The effective date of award of compensation benefits based on 
an original claim is the date of discharge from service if 
application therefor is received within one year after 
discharge.  Otherwise, the effective date of award is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) 
(West 1991); 38 C.F.R. § 3.400(b)(2) (2000).  Where 
compensation benefits are granted based on new and material 
evidence received after final disallowance of a claim, the 
effective date of award is the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii) (2000).

In this case the veteran's initial claim for service 
connection for a psychiatric disorder was denied by the Board 
in October 1970.  Subsequent attempts to reopen his claim 
were denied by the RO in September 1979 and January 1989.  
Accordingly, in this case the law clearly provides that 
benefits cannot be paid for any time earlier than the date of 
receipt of the reopened claim, December 24, 1992.  There is 
no provision for paying benefits from an earlier date based 
on an assertion the veteran's psychiatric disorder existed 
from an earlier date.  It clearly did, but evidence to 
establish service connection for his psychiatric disorder was 
not received earlier that the December 24, 1992 date of 
receipt of his reopened claim.  There was evidence that he 
had a psychiatric disorder as early as February 1969, but 
there was no evidence showing its onset in service.  PTSD was 
not shown to exist by medical evidence until 1993.

The Board notes that the veteran has not filed a motion for 
revision of the prior Board decision which denied service 
connection for a psychiatric disorder based on clear and 
unmistakable error in accordance with the provisions of 
38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1404 (2000).  He has not alleged any specific errors of 
fact or law contained in that decision.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  Additionally, regulations implementing 
the VCAA are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA and its regulations, VA's 
duties have been fulfilled. There is no indication of any 
additional records that the RO failed to obtain.  He was 
notified in the rating decision, as well as in the statement 
of the case (SOC), of the evidence needed to substantiate his 
claim.  The Board concludes the discussion in the rating 
decision and SOC, as well as notice letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Thus, in the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

ORDER

There was no clear and unmistakable error in the rating 
decisions of July 1996  which granted service connection for 
PTSD and awarded a 100 percent rating effective December 24, 
1992.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

